Citation Nr: 0211051	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 




INTRODUCTION

The veteran had active service from September 1966 to 
September 1968, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for PTSD.  

In his August 1998 claim, the veteran indicated that he was 
seeking service connection for hearing loss and tinnitus.  
These issues are referred to the RO for the appropriate 
action.  

The veteran was afforded a hearing before a hearing officer 
at the RO in January 1999.  He was also afforded a travel 
board hearing before the undersigned member of the Board in 
June 2002.  At the June 2002 hearing, the veteran withdrew 
the issue of entitlement to an increased evaluation for 
residuals of a left navicular fracture, with arthritis.  
38 C.F.R. § 20.204.  A transcript of each of the hearings has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  The veteran has been diagnosed with PTSD, and the 
evidence of record supports a causal relationship between 
this diagnosis and a verified in-service stressor.




CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have been met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for a diagnosis of PTSD.  
The November 1966 service entrance examination shows that 
psychiatric evaluation was normal.  An August 1968 separation 
examination report shows that psychiatric evaluation was 
normal.  

Service personnel records show his military occupational 
specialty (MOS) as light truck/vehicle driver.  The records 
reflect that he served in the SO 62 HQ 1st Infantry Division 
in March 1967 and in the HHC 1st Battalion 2nd Infantry 
Division.  He served in the SO 353 HQ 1st Infantry Division 
in December 1967.  Campaigns are listed as Vietnam 
Counteroffensive Phase II.  The records do not indicate that 
the veteran is in receipt of decorations, awards or other 
indicia of combat.  His DD Form 214 reflects that he is in 
receipt of the Vietnam Service medal, National Defense 
Service Medal, Army Commendation Medal, and a Vietnam 
Campaign Medal.  

VA outpatient treatment records received in November 1998 
show a diagnosis of PTSD.  The veteran reported that during 
service he was stationed in Phuoc Vihn and Quan Lo from 1967 
to 1968.  He stated that part of his job was to unload dead 
and wounded soldiers from helicopters returning from combat.  
He described the bodies he unloaded as having heads and limbs 
blown off.  He further reported that he was the subject of 
rocket and mortar attacks two to three times per month.  He 
related when attacked, chaos ensued, with sirens blaring and 
people yelling and heading for cover.  He stated that he was 
"scared to death."  He related that during service 
throughout Vietnam, he worried about mines, especially given 
that he carried ammunition in his truck.  He reported that he 
witnessed trucks and tanks blowing up after hitting a mine.  

On VA examination in October 1998, the veteran reported 
having frequently unloaded dead bodies from helicopters 
during service in Vietnam.  He stated that he recognized some 
of the bodies to be people he knew.  He conveyed that he had 
been the subject of rocket attacks and snipers during 
service.  He complained of intrusive thoughts.  He stated 
that he was sensitive to blood or hospital scenes, both in 
person and on television.  He reported a heightened startle 
response, that he avoided bloody movie scenes regarding 
Vietnam or any other type of bloody scene, that he was 
vigilant, irritable, and drank to forget.  He stated that he 
frequently had nightmares regarding Vietnam.  

The examiner concluded that the veteran suffered from chronic 
PTSD.  The relevant diagnosis was PTSD, chronic type.  

In correspondence received in February 1999, the veteran 
reported that he was in the 1st Infantry Div., HQCO 1st of the 
2nd.  He related that he was the subject of approximately 30 
mortar attacks during service in Vietnam.  He stated that on 
one occasion, his acquaintance, "[redacted]," was running to the 
bunker when he was hit with shrapnel from a rocket that 
landed close by.  He related that after the attack, he 
dragged [redacted] to the bunker for medical attention, but never 
saw him again.  He further reported that he had been under 
sniper fire on convoys. 

In his substantive appeal, VA Form 9, received in March 1999, 
the veteran stated that he had had problems right after 
returning from Vietnam.  

At the RO hearing in January 1999, the veteran testified that 
he was initially stationed in Phu Vinh during service in 
Vietnam.  Transcript at 2 (January 1999).  He stated that his 
primary duties were driving a truck and supplying the 
infantry.  



Id.  He indicated that he and other soldiers traveled from 
the base to outlying areas to set up supplies.  Id.  He 
testified that he had come under sniper fire while in an 
ammunition convoy.  Id. at 3.  He stated that on his way to 
Saigon in late September 1967, he witnessed a truck blow up.  
Id at 4-5.  He conveyed that his unit built a new base at 
Quan Loi, during which time he was under rocket attack at 
least once per week, which he stated were worse than the 
attacks at Phuoc Vinh.  Id. at 5.  He testified that he 
unloaded bodies from helicopters approximately three times.  
He stated that the bodies were piled up and were odoriferous.  
Id. at 9.  

In August 2000, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) provided a unit history 
pertaining the veteran's unit.  This history was reported as 
follows:

UNIT HISTORY
1967
1ST BATTALION, 2D INFANTRY
1ST INFANTRY DIVISION

Upon arrival at Phuoc Vinh, Delta Company was 
moved to a tent area near the base camp's 
perimeter, and "In-country" training for the 
"green" troops was started.  Each of the other 
three line companies provided a few experienced 
personnel for Delta Company in order to assist 
the new men in adjusting to the environment as 
well as preparing for combat.

On 26 July 1967, three days after Delta Company's 
arrival in the Battalion, Phuoc Vinh Base Camp 
came under the worst mortar and rocket attack 
since the Battalion's arrival in 1965.  



1ST BATTALION 2D INFANTRY
1ST INFANTRY- DIVISION
UNIT HISTORY
JANUARY 1967 to DECEMBER 1967

The first day of 1967 found the Dracula 
Ramrodders on a road clearing operation along 
Route 16 in Binh Duong Province.  The Battalion 
had been securing the road for three days for 
resupply convoys running between Phuoc Vinh and 
Di An.  Shortly after the New Year's Truce, the 
1st Battalion 2d Infantry plunged into its 
initial major operation of the year under the 
command of LTC [W. S.].

Operation Cedar Falls was touched off when 
Dracula touched down at L2l in the infamous "Iron 
Triangle" on 9 January.  Sixty helicopters 
inserted the entire Battalion in five minutes.  
The magnitude of the operation is evidenced by 
the number of 1st Infantry Division units which 
participated in it: 1/2, 1/l6, 1/28, 2/28, 1/4 
Cav, 2/11 Cav and 2/33 Arty.  Cedar Falls lasted 
for a period of nine days.  During this time the 
most significant discovery was a large under-
ground hospital complex. Goodly quantities of 
medicines and supplies including 4 tons of salt 
and 75 tons of rice were located and confiscated.  
The devastating blow delt to the Viet Cong by 1/2 
Infantry was clearly portrayed by the nineteen 
Chieu Hois who surrendered to the Battalion in 
groups of three or four by walking up to the 
perimeter with hands held high, ready to assist 
the Americans by rendering information.  
Operation Cedar Falls was planned on an 
exceptionally large scale and large finds were 
anticipated.  The operation produced results even 
in excess of those expected.  Although no large 
enemy body counts were obtained in the operation, 
the number of Chieu Hois and the vast amount of 
enemy supplies confiscated made it a tremendous 
success.  

Operation Saratoga commenced on 21 January and 
prolonged for nine days.  Dracula's mission was 
to provide security for artillery positions and 
clearing the road along Route l6.  This Battalion 
also conducted reconnaissance patrols and company 
size operations in the area known as Saratoga.  
Many booby traps were encountered and various 
finds were made including rice, demolitions, 
small arms ammunition, and 60-mm mortar rounds.  
Once again the road clearing operation opened the 
way for truck convoys to resupply dwindling 
American resources.  After Saratoga, the 
Battalion spent the first two weeks of February 
on a relatively calm operation called Williston, 
securing the Minh Thanh Rubber Plantation.  
Throughout the week there was negative contact.  

After Williston, the Battalion mounted APC's of 
the 2d Battalion, 2d Infantry and moved southwest 
into the Michelin Rubber Plantation on operation 
Tuson Delta.  From the dismount point to the end 
of the operation numerous enemy installations and 
vast amounts of enemy supplies were located and 
destroyed or evacuated.  Enemy company and 
battalion size base camps and training base camps 
were found every day.  

From Tuson Delta the Ramrodders air assaulted 
into one of their most famous operations of the 
year. Junction City went into effect when Dracula 
was heli-lifted from Minh Thanh Airstrip and 
inserted into an LZ within two kilometers of the 
Cambodian border in northern Tay Ninh Province.  
The Battalion did not engage[] in any separate 
large contacts during Junction City I (22 
February 1967 to 2 March 1967) but was constantly 
harassed by the enemy while sweeping through 
company and platoon size base camps confiscating 
tons of rice end capturing weapons, ammunitions 
and demolitions.  The Viet Cong were lax in their 
security.  Little or no care was taken to 
construct overhead cover, fighting positions were 
either lacking or poorly constructed, camouflage 
was slight.   All indicating that they had 
enjoyed freedom and safety while operating in the 
area.  Junction City II, 7 March 1967 to 7 April 
19671 gave Dracula a twofold mission of clearing 
route 246 in Binh Long Province from An Loc to 
the Tay Ninh border marked by the Saigon River 
and conducting search and destroy missions in the 
area.  The route had to be open[]ed and secured 
to convoy supplies and materials to a new Special 
Forces Camp being constructed on the west bank of 
the Saigon River.  The areas that were searched 
were relatively free of enemy installations but 
well marked by Viet Cong supply and communication 
routes.  In one of the operations C Company 
ambushed and killed eight Viet Cong without a 
single casualty.  The finds made during the 
operations such antiaircraft positions, AK-47's, 
and switch boards, indicated the presence of 
sophisticated, well trained and supplied NVA.  
Upon completion of
the road clearing operation the 1st Battalion, 2d 
Infantry, secured an Artillery Fires Support Base 
near Tay Kinh for several days, and then was 
airlifted into an area 15 kilometers farther 
west.  For the next week the battalion conducted 
a laborious drive patrolling each day to a new 
position and digging in at a new NOP nightly.  
The Viet Cong harassed the Battalion with mortar 
fire at night and sniper fire during the day.  On 
one of the moves[,] C Company, the point element, 
made contact with a platoon of the enemy, which 
resulted in 15 enemy dead.  Upon the completion 
of Junction City Dracula returned to its base 
camp at Phouc Vinh for the first time in 66 days.  

After a few days of rest and resupply at base 
camp, the 1/2 Infantry, as the Battalion is 
occasionally referred to, spent a short stay at 
Lai Khe and then went into a road clearing 
operation on Route 2A between the villages of Ben 
Cat and Thanh Binh. The road was heavily mined by 
local guerrillas.  Cleverly constructed and well 
concealed mines were located every day but the 
convoys suffered no losses or delays in the 
Battalion's sector of responsibility.  The 
mission was completed on 22 April.  

The next day the Ramrodders led another large-
scale air assault into the Iron Triangle-
Operation Manhattan was under way.  The area was 
the same in which Operation Cedar Falls had been 
conducted a few months earlier.  Many of the base 
camps had been reoccupied since Cedar Falls.  The 
large hospital complex, discovered earlier was 
checked for recent use or occupation.  New 
supplies of medicines were captured as well as 
documents.  On 9 May the Battalion extracted from 
the Manhattan area back to its home base camp at 
Phuoc Vinh to prepare for its next mission.  The 
return to the "Triangle" revealed considerable 
use of old base camps and reopening of supply 
routes by the Viet Cong.  

Billings was the operation Dracula was concerned 
with from the 12th to the 24th of June.  No large 
discoveries or big enemy contacts resulted.  The 
1st Battalion, 2d Infantry did engage in a large 
scale fight back in the Phuoc Vinh area on 16 
July 1967.  B and A Companies participated in a 
bitter fight while attempting to drive an 
estimated force of 25 to 30 Viet Cong out of a 
well fortified base camp.  Supporting indirect 
fires and the small arms power of the companies 
finally overcame the enemy and produced I7 Viet 
Cong KIA's.  

During the height of the monsoon season, the 1st 
Battalion, 2d Infantry conducted search and 
destroy missions in the Quan Loi and Tonle Cham 
areas.  In late August, Dracula returned to base 
camp for a change of command and to marry up with 
its Delta element to introduce the new company to 
combat.  LTC [J. R. S.] led his new command on 
his first air assault from Phuoc Vinh to Phuoc 
Hoa-mission, road clearing to replenish needed 
supplies at Phuoc Vinh.  After securing the road 
for 10 days the Battalion returned to base camp 
to prepare for what turned out to be the last 
major operation of the year.  Operation 
Shenandoah began with an air assault into an area 
northwest of Phuoc Vinh on highway 13A.  After 
securing convoys and engineer units for three 
days, the Battalion broke base camp and marched 
into the territory of Shenandoah I and II.  The 
Ramrodders worked in and out of a large general 
area from 29 September to 26 October, returning 
to base camp at Phuoc Vinh for a brief two day 
respite twice during the operations.  Search and 
destroy missions revealed that the area was being 
utilized for a vast logistical complex.  Numerous 
large, sophisticated, base camps were discovered 
and destroyed.  Such facilities as cattle 
corrals, underground messhalls and classrooms, 
large sleeping quarters, hutches well constructed 
at sizes of twenty and thirty meters in length, 
shower facilities, wells, rice catches measuring 
12' by 12' by 12' containing tons of rice, and 
well developed road and trail systems, give an 
indication of the intense enemy activity in the 
area.  Over 100 large bunkers were located and 
destroyed by large shape charges flown in 
especially for the sturdy fortifications.  Actual 
contact with the Viet Cong forces was slight, the 
most notable incident occurring on 4 October when 
the reconnaissance platoon sprung an enemy 
ambush.  A bitter fire fight ensued, resulting in 
the death of the battalion surgeon CPT [G.], who 
gave his life in his efforts to rescue and 
administer to the wounded.

All in all-operation Shenandoah was a tremendous 
success.  The purpose of the operation was to 
destroy the life line of Viet Cong units 
operating deep in War Zone D further in country, 
and this mission was thoroughly accomplished by 
the arsenal of the U.S. Forces from two and three 
round bursts of an M-16 rifle to gigantic B-52 
strikes with 1000 lb. bombs.

On 28 October, Dracula returned to Phuoc Vinh to 
learn that a change of command was to be 
conducted on 30 October.  LTC [M. L. O] assumed 
command of the Ramrodders and led his battalion 
on an air assault the very next day into an area 
along "Thunder Road", Highway 13 just north of 
Chon Thanh.  For the next twenty days, Dracula 
cleared and secured several kilometers of the 
highway in support of the numerous large convoys 
which transported vast amounts of supplies of all 
types to the base camp at Quan Loi, which was 
being tremendously expanded and completely 
renovated to be the new home of the 1st Brigade 
of the 1st Infantry Division.  The Division was 
in the process of making another step in its 
constant effort to push further north.  On 20 
November, the Battalion was relieved of its 
responsibilities along Highway 13 at Chon Thanh  
and returned to Phuoc Vinh just long enough to 
pack gear for the coming move to Quan Loi.  The 
Battalion's first stay at Phuoc Vinh was a short 
one.  A couple days after their arrival they 
departed again to support the move of the 1st 
Brigade to Quan Loi and the arrival of the 101st 
Airborne at Phuoc Vinh by securing Highway 1A 
just south of Phuoc Vinh in the Phuoc Hoa and Ap 
Bo La areas.  Meanwhile, the rear detachments 
shuttled the Battalion's gear to Quan Loi by 
convoy.  The move was completed in early 
December, and Dracula. spent its first night in 
its new base camp on December 5 after having 
extracted from the Ap Bo La area.

The next morning the Ramrodders assaulted into 
the Bo Due Jungles near the Cambodian border.  
Search and destroy missions were being conducted 
in that vicinity by the First Division after the 
Viet Cong staged several large scale maneuvers 
and attacks in the neighboring Loc Ninh vicinity.  
Dracula was dropped into the middle of an area 
reported to be infested with enemy.  Contact was 
light and sporadic the first two days, a few 
snipers harassed the Battalion's maneuvers but no 
major fights occurred.  However, the first hours 
of 8 December brought the fight Dracula had been 
wanting for many months.  Two NVA battalions 
attacked the 1st Battalion, 2d Infantry's night 
defensive position after shelling it with 
mortars.  In the ensuing struggle, the Ramrodders 
displayed their traditional high degree of 
professionalism.  Friendly ambush patrols and 
indirect fires of the Battalion mortars and 
supporting artillery confused and disorganized 
the Viet Cong's plan of attack and inflicted 
great damage to their units before they even made 
contact with the perimeter.  The situation was 
developed and coped with perfectly from the time 
the ambush patrols reported movement till the 
disorganized attackers were severely beaten and 
routed.  The Viet Cong did not get a single man 
inside the protective wire 50 meters in front of 
Dracula's bunkers.  Perimeter sweeps at day light 
produced 46 enemy KIA's and six prisoners of 
war-a thorough victory for the 1st Battalion, 2d 
Infantry and a perfect ending of another year's 
fighting in Vietnam.  

At a June 2002 hearing before the undersigned member of the 
Board, the veteran testified that during service in Vietnam, 
he unloaded dead bodies from helicopters as part of the 
support division.  Transcript at 3 (June 2002).  He indicated 
that he isolated himself.  Id at 6.  He stated that sounds of 
helicopters and/or trucks brought back memories of Vietnam.  
Id at 7.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2001); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (2001).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the November 1998 and February 2002 rating decisions of the 
reasons and bases for the denial of his claim.  By letter 
dated in January 1999 he was notified of the November 1998 
rating decision.  He was further notified of the reasons and 
bases for the denial of his claim in the March 1999 statement 
and February 2002 supplemental statement of the case.  The 
Board concludes that the discussions in the November 1998 and 
February 2002 rating decisions and in the statement and 
supplemental statement of the case, which were all sent to 
the veteran, informed him of the information and evidence 
needed to substantiate the claim.  In addition, by letter 
dated in July 2002, the veteran was advised of the procedures 
by which to submit additional evidence.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, __ Vet.App. __, __ No. 01-997, slip op. At 6-7(June 
19, 2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claims, and did so before a hearing officer 
in January 1999 and the undersigned member of the Board in 
June 2002.  There is an October 1998 VA examination report of 
record, as well as VA treatment records.  38 C.F.R. 
§ 3.326(b).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

In this case, the record establishes a current diagnosis of 
PTSD based on the veteran's report of having unloaded dead 
bodies from helicopters and being the subject of numerous 
rocket and mortar attacks during service in Vietnam.  
38 C.F.R. § 3.304(f).  Therefore, the claim for service 
connection for PTSD in this appeal must be decided based upon 
the question of whether the in-service stressor reported by 
the veteran and relied upon by the competent medical 
professional diagnosing PTSD occurred, as substantiated by 
credible supporting evidence.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  The Court 
has held that, "[i]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of a recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(2000).  In other words, a veteran's bare assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.  If the determination of 
combat status is affirmative, then (and only then), a second 
step requires that the veteran's lay testimony regarding 
claimed stressor must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki at 98 (emphasis added).

In the instant case, the record does not reflect that the 
veteran engaged in combat with the enemy.  Thus, he is not 
entitled to the provisions of 38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 2001); § 3.304(f)  Rather, the veteran's claimed 
stressor does not involve combat.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of credible 
supporting evidence of a stressor is a matter solely within 
the province of adjudicatory personnel.  That is the issue 
addressed herein.  

The record contains medical evidence showing that the veteran 
has been diagnosed with PTSD.  However, as discussed above, 
service connection for PTSD also requires a link between 
current symptoms and an in-service stressor and credible 
supporting evidence that the claimed in-service stressor 
occurred. The veteran's DD 214 does not indicate that he 
received any decoration or award indicative of his 
participation in combat, and there is no other corroborating 
evidence of his participation in combat. Therefore, as set 
forth above, the veteran's statements are not sufficient by 
themselves to establish that a claimed stressor occurred.

The veteran has recited two stressors, one of which is 
corroborated by the unit chronologies.  The records reflect 
that the veteran served in the 1st Battalion, 2nd Infantry, 1st 
Infantry Division from March to December 1967.  USASCRUR has 
reported that the 1st Battalion, 2nd Infantry, 1st infantry 
Division underwent heavy engaged in a large scale fight and 
underwent mortar and rocket attack in July 1967 and was 
shelled and attacked by two enemy battalions in December 
1967.  After a careful reading of Suozzi v. Brown, 10 Vet. 
App. 307 (1997), and Pentecost v. Principi, No. 00-2083 (U.S. 
Vet. App. May 24, 2002), 2002 U.S. App. Vet. Claims LEXIS 
383, the Board finds that there is credible supporting 
evidence of this inservice stressor upon which to base the 
veteran's diagnosis of PTSD.  The evidence does not need to 
show that the veteran personally participated in the event or 
support all of his claimed inservice stressors to 
substantiate a claim for service connection for PTSD as noted 
in the decisions of the United States Court of Appeals for 
Veterans Claims (Court) cited in this paragraph.

Overall, the Board finds that the veteran has a current 
diagnosis of PTSD that is related to a verified in- service 
stressor, namely being the subject of rocket and mortar 
attacks during service in Vietnam in 1967.  This fact pattern 
meets the criteria for service connection for PTSD under 38 
C.F.R. § 3.304(f), and the veteran's claim is therefore 
granted.  


ORDER

Service connection for PTSD is granted.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

